                           Case 3:21-cv-00499-JCS Document 1 Filed 01/21/21 Page 1 of 5



                   1   RYAN H. CROSNER, CA Bar No. 278418
                       ryan.crosner@ogletree.com
                   2   OGLETREE, DEAKINS, NASH, SMOAK &
                       STEWART, P.C.
                   3   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   4   Telephone:    213-239-9800
                       Facsimile:    213-239-9045
                   5
                       M. LORENA NUÑEZ, CA Bar No. 300411
                   6   lorena.nunez@ogletree.com
                       OGLETREE, DEAKINS, NASH, SMOAK &
                   7   STEWART, P.C.
                       One Embarcadero Center, Suite 900
                   8   San Francisco, CA 94111
                       Telephone:    415-442-4810
                   9   Facsimile:    415-442-4870
                  10   Attorneys for Defendant SKY CHEFS, INC.
                  11
                                                  UNITED STATES DISTRICT COURT
                  12
                                                 NORTHERN DISTRICT OF CALIFORNIA
                  13

                  14   KEVIN RIVAS on behalf of himself and all   Case No.
                       others similarly situated,
                  15                                              DEFENDANT SKY CHEFS, INC.’S NOTICE
                                    Plaintiff,                    OF REMOVAL OF CIVIL ACTION TO
                  16                                              UNITED STATES DISTRICT COURT
                             v.                                   UNDER 28 U.S.C. §§ 1331, 1441, 1446, AND
                  17                                              1453
                  18   SKY CHEFS, INC., a Delaware corporation,
                       and DOES 1 through 50, inclusive,
                                                                  [FEDERAL QUESTION JURISDICTION]
                  19
                                    Defendants.
                                                                  __
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                                                    Case No.
                                               DEFENDANT SKY CHEFS, INC.’S NOTICE OF
45634665_1.docx
                                       REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                            Case 3:21-cv-00499-JCS Document 1 Filed 01/21/21 Page 2 of 5



                   1   TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                   2   CALIFORNIA AND TO PLAINTIFF KEVIN RIVAS AND HIS ATTORNEYS OF
                   3   RECORD:
                   4          PLEASE TAKE NOTICE THAT defendant Sky Chefs, Inc. (“Defendant”), by and through
                   5   the undersigned counsel, hereby removes the above-entitled action from the Superior Court of the
                   6   State of California for the County of Alameda to the United States District Court for the Northern
                   7   District of California pursuant to 28 U.S.C. Sections 1331, 1441, 1446, and 1453 on the grounds of
                   8   federal question jurisdiction.
                   9          This action arises under the laws of the United States because Plaintiff KEVIN RIVAS
                  10   (“Plaintiff”), brings the lead claim under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
                  11   (“FCRA”). This Court has original jurisdiction over claims that are brought under the FCRA, and
                  12   thus removal of this action is proper. Supplemental jurisdiction should attach to the remainder of
                  13   the claims asserted.
                  14   I.     THE STATE COURT ACTION.
                  15          1.      Plaintiff initiated this civil action in the Superior Court of Alameda, State of
                  16   California, on or about October 26, 2020, when he filed the Complaint (“Superior Court Action”).
                  17   The Superior Court Action was assigned Case No. RG20079163, entitled “KEVIN RIVAS, on
                  18   behalf of himself and all others similarly situated v. SKY CHEFS, INC., a Delaware corporation,
                  19   and DOES 1 through 50, inclusive.” Plaintiff alleges the following causes of action: (1) Violation
                  20   of 15 U.S.C. § 1681(b) et seq. in conducting employment related background check (Fair Credit
                  21   Reporting Act); (2) Violation of California Civil Code § 1785 et seq. in conducting employment
                  22   related background check (Consumer Credit Reporting Agencies Act); (3) Violation of California
                  23   Civil Code § 1786 et seq. in conducting employment related background check (Investigative
                  24   Consumer Reporting Agencies Act): (4) Violations of the Unfair Competition Law (California
                  25   Business & Professions Code).
                  26          2.      In compliance with 28 U.S.C. section 1446(a), attached to the Declaration of
                  27   Defendant’s counsel, Ryan H. Crosner, and filed with the Notice of Removal, are copies of the all
                  28   process, pleadings and orders filed in the Superior Court Action, specifically:
                                                                         1                                               Case No.
45634665_1.docx
                                                 DEFENDANT SKY CHEFS, INC.’S NOTICE OF
                                         REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                              Case 3:21-cv-00499-JCS Document 1 Filed 01/21/21 Page 3 of 5



                   1                         Exhibit A – Complaint;
                   2                         Exhibit B – Summons;
                   3                         Exhibit C – Civil Case Cover Sheet;
                   4                         Exhibit D – Notice of Court Hearing and Orders
                   5                         Exhibit E – Proof of Personal Service of Summons and Complaint.
                   6           3.     To Defendant’s knowledge, no further process, pleadings, or orders related to this
                   7   case have been filed in Alameda Superior Court or served by any party.
                   8   II.     TIMELINESS OF REMOVAL.
                   9           4.     If a complaint affirmatively reveals on its face the facts necessary for federal court
                  10   jurisdiction, a defendant in a civil action must remove the action to federal court within 30 days
                  11   after it is validly served with a summons and complaint. 28 U.S.C. § 1446(b)(1); Rea v. Michaels
                  12   Stores Inc., 742 F.3d 1234, 1237-1238 (9th Cir. 2014).
                  13           5.     Plaintiff filed the complaint on October 26, 2020. (Declaration of Ryan H. Crosner
                  14   (“Crosner Decl.”), ¶ 3.) On December 22, 2020, Defendant, through its agent for service of
                  15   process, was served with Summons and Complaint. (Id.)
                  16           6.     This Notice of Removal is timely filed as it is filed within 30 days of the effective
                  17   date of service of the Summons and Complaint on Defendant, i.e., within 30 days of December 22,
                  18   2020. (Crosner Decl., ¶ 5.).
                  19   III.    REMOVAL OF THIS ACTION IS APPROPRIATE PURSUANT TO FEDERAL
                  20           QUESTION JURISDICTION.
                  21           7.     “The district courts shall have original jurisdiction of all civil actions arising under
                  22   the . . . laws . . . of the United States.” 28 U.S.C. § 1331. “[A]ny civil action brought in a State
                  23   court of which the district courts of the United States have original jurisdiction, may be removed
                  24   by the defendant . . . to the district court of United States for the district and division embracing the
                  25   place where such action is pending.” 28 U.S.C. § 1441(a).
                  26           8.     This action arises under the laws of the United States because Plaintiff brings claims
                  27   under the FCRA, 15 U.S.C. § 1681, et seq. This Court has original jurisdiction over all claims
                  28   which are brought under the FCRA, and thus removal of this action is proper. See, e.g., Smith v.
                                                                     2                                            Case No.
45634665_1.docx
                                                 DEFENDANT SKY CHEFS, INC.’S NOTICE OF
                                         REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                             Case 3:21-cv-00499-JCS Document 1 Filed 01/21/21 Page 4 of 5



                   1   Quality Loan Serv. Corp., No. Civ S-11-2108 KJM-EFB, 2012 WL 202055, at *6 (E.D. Cal. Jan.
                   2   23, 2012) (finding that removal based on FCRA was proper).
                   3            9.    Plaintiff brings the claim under the FCRA on behalf of a putative class comprised of
                   4   “all persons who applied to work for and/or are or were employed by SKY CHEFS in the state of
                   5   California within five (5) years prior to the date this lawsuit is filed….” (Compl. ¶ 20). Plaintiff
                   6   FCRA claim is based on his allegation that Defendant “violated the Fair Credit Reporting Act
                   7   (“FCRA”) 15 U.S.C. § 1681(b)(2)(A) by not adhering to the statutory requirements prior to
                   8   obtaining a consumer report on Plaintiff and Class Members for employment purposes.” (Compl.
                   9   ¶ 30.)
                  10            10.   Removal based on federal question jurisdiction is proper because the court has the
                  11   original jurisdiction of the FCRA.
                  12   IV.      SUPPLEMENTAL JURISDICTION UNDER 28 U.S.C. § 1367(A).
                  13            11.   To the extent the Court does not have original jurisdiction over any of Plaintiff’s
                  14   other purported causes of action, this Court may exercise supplemental jurisdiction over those
                  15   claims. Since this Court has jurisdiction over the federal claims related to this case or controversy,
                  16   it also has supplemental jurisdiction over any state law claims which form part of the same case or
                  17   controversy. 28 U.S.C. § 1367(a).
                  18   V.       NO JOINDER IS REQUIRED.
                  19            12.   Unnamed, or doe defendants are not required to join in removal. Emrich v. Touche
                  20   Ross & Co., 846 F.2d 1190 n.1 (9th Cir. 1988).
                  21   VI.      VENUE.
                  22            13.   In accordance with 28 U.S.C. §1446(a), this notice of removal is filed in the District
                  23   Court of the United States in which the action is pending. The Superior Court of California,
                  24   County of Alameda, is located within the Northern District of California. Therefore, venue is
                  25   proper in this Court pursuant to 28 U.S.C. § 84(a). Pursuant to the U.S. District Court, Northern
                  26   District’s Civil Local Rule 3-2(d), civil actions arising in the county of Alameda shall be assigned
                  27   to the San Francisco or Oakland Division. In accordance with 28 U.S.C. § 1446(a), this notice of
                  28   removal is accompanied by Exhibits A through E, which comprise of copies of all process,
                                                                     3                                          Case No.
45634665_1.docx
                                                 DEFENDANT SKY CHEFS, INC.’S NOTICE OF
                                         REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                              Case 3:21-cv-00499-JCS Document 1 Filed 01/21/21 Page 5 of 5



                   1   pleadings, and orders served upon Defendant in this action.
                   2   VII.    REMOVAL IS TIMELY.
                   3           14.    As required by 28 U.S.C § 1446(b), and as discussed above, the original notice of
                   4   removal was filed within 30 days after Defendant was served with a copy of the Complaint. (See
                   5   Crosner Decl., ¶ 3.)
                   6   VIII. NOTICE OF REMOVAL TO PLAINTIFF.
                   7           15.    As required by 28 U.S.C. § 1446(d), Defendant will provide notice of this removal
                   8   to Plaintiff through his attorneys of record, and a copy of the original Notice of Removal will be
                   9   filed with the Superior Court of the State of California for the County of Alameda.
                  10   IX.     CONCLUSION
                  11           16.    Because this civil action presents a federal question, Defendants respectfully request
                  12   that this Court exercise its removal jurisdiction over this action.
                  13           17.    In the event this Court has a question regarding the propriety of this Notice of
                  14   Removal, Defendant respectfully requests that the Court issue an Order to Show Cause so that
                  15   Defendant may have an opportunity to supplement a more detailed brief outlining the basis for this
                  16   removal.
                  17           WHEREFORE, Defendant removes this action to this Court.
                  18

                  19   DATED: January 21, 2021                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                                          STEWART, P.C.
                  20

                  21                                                      By: /s/ Ryan H. Crosner
                                                                              Ryan H. Crosner
                  22                                                          M. Lorena Nuñez
                  23                                                      Attorneys for Defendant SKY CHEFS, INC.
                  24                                                                                                45634665.1

                  25

                  26

                  27

                  28
                                                                           4                                         Case No.
45634665_1.docx
                                                 DEFENDANT SKY CHEFS, INC.’S NOTICE OF
                                         REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
